EXHIBIT 10.24.2

SECOND AMENDMENT TO SECURED PROMISSORY NOTE

(NEXT GENERATION TC FBO ANDREW ARNO IRA 1663)

 

This SECOND AMENDMENT TO SECURED PROMISSORY NOTE (this “Amendment”) is made as
of March 5, 2018, by and between Smith Micro Software, Inc., a Delaware
corporation (the “Company”), and NEXT GENERATION TC FBO ANDREW ARNO IRA 1663
(“Holder”), and amends that certain Secured Promissory Note, dated August 24,
2017, issued by the Company to Holder in the principal amount of $175,000, as
amended by that certain Amendment to Secured Promissory Note dated January 30,
2018 (the “Note”).  Capitalized terms that are not otherwise defined in this
Amendment have the meanings given to such terms in the Note.

 

RECITALS

 

WHEREAS, the parties desire to extend the Maturity Date of the Note as set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.  Extension of Note.  Effective as of the date hereof, the Maturity
Date of the Note is hereby extended to March 25, 2020.

 

Section 2.  Effect of Amendment.  Except as expressly set forth in this
Amendment, no other changes or modifications to the Note are intended or implied
by this Amendment.  To the extent of any conflict between the terms of this
Amendment and the Note, the terms of this Amendment shall control.  

 

Section 3.  Miscellaneous.  This Amendment may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties to this Amendment may execute this Amendment
by signing any such counterpart.  Facsimile and electronically copied signatures
on this Amendment shall be deemed the equivalent of original signatures.  This
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  

 

 

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

EXHIBIT 10.24.2

IN WITNESS WHEREOF, the parties hereto have executed or caused this Amendment to
be duly executed by their respective authorized representatives as of the date
first written above.

 

COMPANY:

SMITH MICRO SOFTWARE, INC.

 

By: /s/ Timothy C. Huffmyer

Name:  Timothy C. Huffmyer

Title:  Vice President and Chief Financial Officer

 

HOLDER:

 

NEXT GENERATION TC FBO ANDREW ARNO IRA 1663

 

 

By: /s/ Kyle Schickram

Name:  Kyle Schickram

Title:  Transaction Specialist

 

 

 

 